DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed November 11, 2021 and January 20, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on January 19, 2021.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because  in lines 2, 4, and 8, the abstract recites the term “comprises”, which is improper language for the abstract.  The applicant should replace the term “comprises” with the term –has--, to provide the abstract with proper language. 
 The abstract of the disclosure is also objected to because the abstract contains run on sentences, which is improper language for the abstract.  The applicant should correct all instances of run on sentences to provide the abstract with proper language. 
	Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (Pat Num 7,980,873) in view of Glasscock et al (Pub Num 2020/0265972, herein referred to as Glasscock).  Emerson discloses a submersible power cable assembly (Figs 1-12) for coupling conductive wires of a motor lead extension cable with conductive wires of other power cables (Col 1, lines 15-20).  Specifically, with respect to claim 1, Emerson discloses an electric submersible pump (ESP) power cable (160 & 170, Figs 1-4b) comprising a first plurality of electric conductors (230a, 230b, 230c) encased in a first protective armor (233) and positioned in a flat cable configuration (see Fig 4b) such that a first void area (i.e. space as shown in Fig 4b for cable 170) is defined between the first plurality of electric conductors (230a, 230b, 230c), a second plurality of electric conductors (170a, 170b, 170c) encased in a second protective armor (440a) and positioned in a flat cable configuration (see Fig 4b) such that a second void area is defined between the second plurality of electric conductors (170a, 170b, 170c, Fig 4b), wherein each one of the second plurality of electric conductors (170a, 170b, 170c) is spliced to a corresponding one of the first plurality of electric conductors (230a, 230b, 230c).   With respect to claim 2, Emerson discloses the ESP power cable (160 & 170, Fig 1), wherein each of the first plurality of electric conductors (230a, 230b, 230c) is encapsulated in an insulation layer (232) wherein the first insulation layers of the first plurality of electric conductors (230a, 230b, 230c) are unconstrained by tape and wherein each of the second plurality of electric conductors (170a, 170b, 170c) is encapsulated in an insulation layer (not shown, Col 6, lines 64-67), wherein the second insulation layers of the second plurality of electric conductors (170a, 170b, 170c) are unconstrained by tape (Fig 4b).   With respect to claim 3, Emerson discloses that the  ESP power cable (160 & 170), further comprising a plurality of splice sleeves (460a, 460b, 460c & 470a, 470b, 470c, respectively) that couple the first plurality of electric conductors (230a, 230b, 230c) to the second plurality of electric conductors (170a, 170b, 170c), wherein the insulation layers of the first plurality of electric conductors (230a, 230b, 230c) are constrained against expansion from about a distance from the termination of the first protective armor (233) to the plurality of splice sleeves (460a, 460b, 460c) and the insulation layers of the second plurality of electric conductors (170a, 170b, 170c) are constrained against expansion from about a distance away from the termination of the second protective armor (440a) to the plurality of splice sleeves (430a, 430b, 430c).   With respect to claim 4, Emerson discloses the insulation layers of the first plurality of electric conductors (230a, 230b, 230c) are unconstrained by tape proximate to the termination of the first protective armor (233) and the insulation layers of the second plurality of electric conductors (170a, 170b, 170c) are unconstrained by tape proximate the termination of the second protective armor (440a) because close working quarters between adjacent electric conductors (Fig 4b) proximate the first and second protective armor (233 & 440a, respectively) prohibits application of tape with suitably even tension at these locations (Fig 4b).  With respect to claim 11, Emerson discloses that each of the first plurality of electric conductors (230a, 230b, 230c) are connected to a corresponding one of the second plurality of electric conductors (170a, 170b, 170c) by a splice sleeve (450, Fig 4b).  With respect to claim 12, Emerson discloses that each of the first plurality of electric conductors (230a, 230b, 230c) and each of the second plurality of electric conductors (170a, 170b, 170c) are encapsulated in a metal sheath (450, Col 11, lines 50-51).  With respect to claim 14, Emerson discloses that the first plurality of electric conductors (230a, 230b, 230c) comprise three conductors (Col 5, lines 40-45) and the second plurality of electric conductors (170a, 170b, 170c) comprise three conductors (Col 6, lines 63-67).  With respect to claim 15, Emerson discloses a method of building an electric submersible pump (ESP) power cable (160 & 170) comprising removing a first portion of a first protective armor (233) from an end of a first portion of flat ESP power cable (160) comprising a first plurality of electric conductors (230a, 230b, 230c, Fig 4b), removing insulation (232) in part from ends of the first plurality of electric conductors (230a, 230b, 230c), removing a second portion of a second protective armor (440a) from an end of a second portion of flat ESP power cable (170) comprising a second plurality of electric conductors (170a, 170b, 170c) removing insulation (not numbered, Fig 4b) in part from ends of the second plurality of electric conductors (170a, 170b, 170c),  splicing each one of the first plurality of electric conductors (230a, 230b, 230c) to a corresponding one of the second plurality of electric conductors (170a, 170b, 170c),  and installing a third portion of a third protective armor (460 & 470) over the splicing of the first plurality of electric conductors (230a, 230b, 230c) to the corresponding second plurality of electric conductors (170a, 170b, 170c, Fig 5).   With respect to claim 18, Emerson discloses the method, wherein the first plurality of electric conductors (230a, 230b, 230c) comprise three conductors (Col 5, lines 40-45) and the second plurality of electric conductors (170a, 170b, 170c) comprise three conductors (Col 6, lines 63-67), wherein splicing each one of the first plurality of electric conductors (230a, 230b, 230c) to a corresponding one of the second plurality of electric conductors (170a, 170b, 170b) comprises coupling each pair of electric conductors with a splice sleeve (460a, 460b, 460c & 470a, 470b, 470c, respectively) and joining the splice sleeve (450), thereby forming three pairs of spliced electric conductors (Fig 5), With respect to claim 3, Emerson discloses that the  ESP power cable (160 & 170), further comprising a plurality of splice sleeves (460a, 460b, 460c & 470a, 470b, 470c, respectively) that couple the first plurality of electric conductors (230a, 230b, 230c) to the second plurality of electric conductors (170a, 170b, 170c), wherein the insulation layers of the first plurality of electric conductors (230a, 230b, 230c) are constrained against expansion from about a distance from the termination of the first protective armor (233) to the plurality of splice sleeves (460a, 460b, 460c) and the insulation layers of the second plurality of electric conductors (170a, 170b, 170c) are constrained against expansion from about a distance away from the termination of the second protective armor (440a) to the plurality of splice sleeves (430a, 430b, 430c).   With respect to claim 19, Emerson discloses the method, wherein the first plurality of electric conductors (230a, 230b, 230c) are unconstrained by tape proximate to the termination of the first protective armor (233) and the insulation layers of the second plurality of electric conductors (170a, 170b, 170c) are unconstrained by tape proximate the termination of the second protective armor (440a) because close working quarters between adjacent electric conductors (Fig 4b) proximate the first and second protective armor (233 & 440a, respectively) prohibits application of tape with suitably even tension at these locations (Fig 4b).  With respect to claim 20, Emerson discloses a method of recovering hydrocarbons from a subterranean formation (i.e. oil, Fig 1, Col 1, lines 30-49) comprising connecting an electric submersible pump (ESP) power cable (160 & 170) to an electric motor (located at 160) of an ESP (not shown) located at a surface location proximate to a wellbore (Fig 1), wherein an electric submersible pump (ESP) power cable (160 & 170, Figs 1-4b) comprising a first plurality of electric conductors (230a, 230b, 230c) encased in a first protective armor (233) and positioned in a flat cable configuration (see Fig 4b) such that a first void area (i.e. space as shown in Fig 4b for cable 170) is defined between the first plurality of electric conductors (230a, 230b, 230c), a second plurality of electric conductors (170a, 170b, 170c) encased in a second protective armor (440a) and positioned in a flat cable configuration (see Fig 4b) such that a second void area is defined between the second plurality of electric conductors (170a, 170b, 170c, Fig 4b), wherein each one of the second plurality of electric conductors (170a, 170b, 170c) is spliced to a corresponding one of the first plurality of electric conductors (230a, 230b, 230c), coupling the ESP (not shown) to a production tubing (not numbered, Fig 1), running the ESP (not shown) and production tubing (not numbered) into the wellbore (Fig 1),  supplying electric power to the ESP (not shown) via the ESP power cable (160 & 170) from an electric power source (100) located at a surface location proximate to the wellbore (Fig 1) and producing hydrocarbons to the surface from the wellbore by the ESP (not shown, Col 1, lines 30-49).
	Emerson doesn’t necessarily disclose a first filler positioned at least partially in the first void area; and a second filler positioned at least partially in the second void area (claims 1 & 20), nor an first insulation layer that is unconstrained against expansion by tape proximate to a termination of the first protective armor and the first filler at least partially constrains the insulation layers of the first plurality of electric conductors against  expansion and a second insulation layer that is unconstrained against expansion by tape proximate to a termination of the second protective armor and the second filler at least partially constrains the insulation layers of the first plurality of electric conductors against  expansion (claim 2), nor the first plurality of electric conductors are constrained against expansion by tape from about 2 inches away from the termination of the first protective armor to the plurality of splice sleeves and the second plurality of electric conductors are constrained against expansion by tape from about 2 inches away from the termination of the second protective armor to the plurality of splice sleeves (claim 3), nor the first filler and the second filler being a thermoplastic material (claim 5), nor the first filler and the second filler being a fluorinated ethylene propylene (FEP) material (claim 6), nor the first filler comprising four filler elements, wherein each filler element of the first filler having an about triangular cross-sectional shape and wherein the second filler comprises four filler elements, each filler element of the second filler having an about triangular cross-sectional shape (claim 7), nor each of the filler elements of the first filler and each of the filler elements of the second filler is elongated (claim 8), nor the cable, wherein each of the filler elements of the first filler and each of the filler elements of the second filer define a cavity that extends the length of the filler element (claim 9), nor the cable, wherein an end of each of the filler elements of the first filler is positioned under an edge of the first protective armor and an end of each of the filler elements of the second filler is positioned under an edge of the second protective armor (claim 10), nor the metal sheath being made of lead (claim 12), nor each of the lead sheaths is wrapped in a high modulus polytetrafluoroethylene (PTFE) tape (claim 13), nor the method of securing a first filler along the first plurality of electric conductors; securing a second filler along the second plurality of electric conductors (claim 15), nor the method, wherein the first filler comprises four filler elements and the second filler comprises four filler elements, wherein securing the first filler along the first plurality of electric conductors comprises securing a first one of the filler elements of the first filler in a first void defined between a first electric conductor and a second electric conductor of the first plurality of electric conductors on a first side of the first portion of flat ESP power cable, securing a second one of the filler elements of the first filler in a second void defined between the first electric conductor and the second electric conductor of the first plurality of electric conductors on a second side of the first portion of flat ESP power cable, securing a third one of the filler elements of the first filler in a third void defined between the second electric conductor and a third electric conductor of the first plurality of electric conductors on the first side of the first portion of flat ESP power cable, and securing a fourth one of the filler elements of the first filler in a fourth void defined between the second electric conductor and the third electric conductor of the first plurality of electric conductors on the second side of the first portion of flat ESP power cable, and wherein securing the second filler along the second plurality of electric conductors comprises securing a first one of the filler elements of the second filler in a fifth void defined between a first electric conductor and a second electric conductor of the second plurality of electric conductors on a first side of the second portion of flat ESP power cable, securing a second one of the filler elements of the second filler in a sixth void defined between the first electric conductor and the second electric conductor of the second plurality of electric conductors on a second side of the second portion of flat ESP power cable, securing a third one of the filler elements of the second filler in a seventh void defined between the second electric conductor and a third electric conductor of the second plurality of electric conductors on the first side of the second portion of flat ESP power cable, and securing a fourth one of the filler elements of the second filler in an eighth void defined between the second electric conductor and the third electric conductor of the second plurality of electric conductors on the second side of the second portion of flat ESP power cable (claim 16), nor the method of installing the third portion of the third protective armor comprises soldering a first end of the third protective armor to the first protective armor and soldering an opposite end of the third protective armor to the second armor (claim 17), nor crimping the splice sleeve and further comprising wrapping each pair of spliced electric conductors with tape from proximate a termination of the first protective armor to proximate a termination of the second protective armor, wherein the insulation on the first plurality of electric conductors is constrained by the tape from about 2 inches away from the termination of the first protective armor to the splice sleeve, wherein the insulation on the first plurality of electric conductors is unconstrained by the tape from the termination of the first protective armor to about 2 inches away from the termination of the first protective armor, wherein the insulation on the first plurality of electric conductors is constrained by the first filler from about the termination of the first protective armor to at least about 2 inches away from the termination of the first protective armor, wherein the insulation on the second plurality of electric conductors is constrained by the tape from about 2 inches away from the termination of the second protective armor to the splice sleeve, wherein the insulation on the second plurality of electric conductors is unconstrained by the tape from the termination of the second protective armor to about 2 inches away from the termination of the second protective armor, and wherein the insulation on the second plurality of electric conductors is constrained by the second filler from about the termination of the second protective armor to at least about 2 inches away from the termination of the second protective armor (claims 18 & 19).  
	Glasscock teaches a submersible power cable assembly (Figs 1-12) for coupling conductive wires of a motor lead extension cable with conductive wires of other power cables (Col 1, lines 15-20), wherein the usage of filler within the voids of the cable results in improved reliability, improved runtime, improved reusability, and higher temperature application robustness (Paragraph 16).  Specifically, with respect to claims 1 & 20, Glasscock teaches a cable (125, Figs 1 & 8) connected to a motor (100) that is connected to a ESP (101), wherein the power cable (125) provides power to the motor (100, Paragraph 18), and comprise three conductors (824, 826, 828) surrounded by insulation (825), and a protective armor (804), wherein the insulated conductors (802, 806, 808) comprising first, second, third, and four voids (located at 810, 811, 812, & 813, Fig 8) inside the protective armor (804), wherein a first filler (810) is positioned at least partially in the first void area (located at 810) and a second filler (811) positioned at least partially in the second void area (located at 811).   With respect to claim 5, Glasscock teaches that the first filler (810) and the second filler (811) are made of a thermoplastic material (Paragraph 24).   With respect to claims 2-3, Glasscock teaches that an insulation layer (420, Fig 4) that is unconstrained against expansion by tape (452) proximate to a possible termination of the first protective armor (408) and the first filler (410 & 411) at least partially constrains the insulation layer (420) of the plurality of electric conductors (424, 426, 428, Fig 4) against  expansion (i.e. tape wrapped around the insulation would prevent fluids that cause the insulation to expand from attacking the insulation).  With respect to claims 7-10, Glasscock teaches that the filler comprising four filler elements (810, 811, 812, 813), wherein each filler element of the may have an about triangular cross-sectional shape (as shown at 813, Paragraph 32), wherein each of the filler elements (810, 811, 812, 813) are elongated (Fig 8, Paragraph 24), wherein an end of each of the filler elements (810, 811, 812, 813) are positioned under an edge of the first protective armor (802).  With respect to claim 12, Glasscock teaches that the metal sheath (802) may made of lead (Paragraph 14).  With respect to claim 13, Glasscock teaches that the lead sheath (802) may be wrapped in a high modulus material tape (Paragraph 14).  With respect to claim 13, Glasscock discloses that a tape layer (450, Fig 5) may be wound around the jacket layer (406) and a bedding tape may be wound ends of the conductors at a given distance (Paragraph 25).   With respect to claim 15, Glasscock teaches a method of securing a first filler along the a plurality of electric conductors (802, 806, 808), wherein the filler comprises four filler elements (810, 811, 812, 813), wherein securing the fillers (810, 811, 812, 813) along the plurality of electric conductors (802, 806, 808) comprises securing a first one of the filler element (810) in a first void (located at 810) defined between a first electric conductor (802) and a second electric conductor (806) of the plurality of electric conductors (802, 806, 808) on a first side (top side) of the first portion of flat ESP power cable (600), securing a second one of the filler elements (812) in a second void (located at 812) defined between the first electric conductor (802) and the second electric conductor (806) of the plurality of electric conductors (802, 806, 808) on a second side (bottom side) of the first portion of flat ESP power cable (600), securing a third one of the filler elements (811) in a third void (located at 811) defined between the second electric conductor (806) and a third electric conductor (808) of the plurality of electric conductors (802, 806, 808) on the first side (top side) of the first portion of flat ESP power cable (600), and securing a fourth one of the filler elements (813) in a fourth void (located at 813) defined between the second electric conductor (806) and the third electric conductor (808) of the first plurality of electric conductors (802, 806, 808) on the second side (bottom side) of the first portion of flat ESP power cable (600).   
	With respect to claims 1, 5, 7-10, 12, 15, 20, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the first and second plurality of electrical conductors of Emerson to comprise the fillers being in the voids configuration as taught by Glasscock because Glasscock teaches that such a configuration provides a submersible power cable assembly (Figs 1-12) for coupling conductive wires of a motor lead extension cable with conductive wires of other power cables (Col 1, lines 15-20), wherein the usage of filler within the voids of the cable results in improved reliability, improved runtime, improved reusability, and higher temperature application robustness (Paragraph 16).  
	With respect to claims 3, 18, & 19, it would have been an obvious matter of design choice to modify the first and second conductors of modified Emerson to comprise tape from about 2 inches away from the termination of the first protective armor to the plurality of splice sleeves and the second plurality of electric conductors are constrained against expansion by tape from about 2 inches away from the termination of the second protective armor to the plurality of splice sleeves since the applicant has not disclosed that such a modification solves any stated problems or is for any particular purpose and it appears that Emerson would perform equally well with the modification.
	With respect to claims 6 & 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fillers of modified Emerson to be made of FEP and the tape of modified Emerson to be made of PTFE, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
	With respect to claim 17, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the third portion of the protective armor to be soldered to the first and opposite ends of the outer protective armor to be soldered to the first end and of the first protective armor and second protective armor, respectively, of modified Emerson instead of joining by connectors, since it is a well-known method of joining metallic surfaces because of the reduction of materials thereby resulting in less assembling and overall weight. 
	With respect to claims 18 & 19, it would have been obvious to one of ordinary skill in the art to modify the splice sleeve of modified Emerson to be crimped instead of being connected by connectors, since it is a well-known method of connecting metallic surfaces because of the reduction of materials thereby resulting in less assembling and overall weight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various power cables.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 26, 2022